Exhibit 10.16

ATP OIL & GAS CORPORATION

ALL EMPLOYEE BONUS POLICY

PURPOSE: The purpose of the ATP All Employee Bonus Policy is to share the
success achieved by the Company with its employees whose performance meets or
exceeds expectations. If made, the Employee Bonus may be in addition to current
compensation and an employee’s participation in any other benefits offered by
ATP.

CRITERIA FOR PARTICIPATION: This All Employee Bonus Policy applies to all of ATP
Employees regardless of tenure, title or responsibility.

CRITERIA FOR BONUS AWARD LEVEL: The President of ATP will determine on a
semi-annual basis as to whether or not a distribution is appropriate. The amount
of any distribution is based upon company performance during the preceding six
months and the financial capacity to pay such award. There are three criteria
used to allocate the distribution among employees. The allocation is completed
using a formula utilizing relative salary levels, employee performance, and
employee longevity with the Company. As this policy is designed to reward those
who have helped ATP achieve success, those employees whose performance during
the period has been below average may receive no allocation in the distribution
of any award.

PAYMENTS: Payments to Employees will be made at the direction of the President.
If an employee leaves the employment of ATP, the Employee will cease to
participate in the Employee Bonus Program and forfeit any right to future
distributions from this policy.